Citation Nr: 0808333	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-16 217 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected status post C5 laminectomy and C5-C6 
fusion.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected right upper extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 2001 to September 
2001 and from November 2001 to April 2002.  The veteran's DD 
Form 214 for his period of service from March 2001 to 
September 2001 notes that the veteran had one year, four 
months, and twenty three days of total prior active service 
at that time.  The record further reflects that the veteran 
served in the Air National Guard of Ohio from May 1986 to May 
1992.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.   

The record shows that the veteran withdrew his appeal with 
respect to the issue of entitlement to an evaluation higher 
than 50 percent for service-connected headaches in November 
2006.  Thus, that issue is not subject to appellate review.  

In addition, the veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge in 
November 2007.  The transcript of the hearing is associated 
with the claims file and has been reviewed.  

The Board further notes that the veteran submitted additional 
evidence to include a completed VA Form 21-8940, Veteran's 
Application For Increased Compensation Based on 
Unemployability at the November 2007 hearing by facsimile, 
which was accompanied by a waiver of his right to initial 
consideration of the new evidence by the RO.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2007).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

In further regard to the additional evidence, it is observed 
that the veteran submitted a completed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  The veteran through his representative also 
indicated his intent to file a claim for a total disability 
rating based on unemployability due to his service-connected 
disabilities (TDIU) at the November 2007 Board hearing.  
Therefore, the Board refers that matter to the RO for 
appropriate action.  

Based on a January 2008 motion, this appeal has been advanced 
on the docket due to financial hardship.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).  

Referral of the veteran's service-connected status post C5 
laminectomy and C5-C6 fusion for an extraschedular rating is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran's cervical spine disability more closely 
approximates forward flexion of the cervical spine 15 degrees 
or less or favorable ankylosis of the entire cervical spine.  

2.  The veteran's cervical spine disability presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards 
for the time relevant to the current appeal period.

3.  The competent medical evidence of record does not show 
that the veteran's right upper extremity radiculopathy more 
closely approximates moderate incomplete paralysis of the 
median nerve.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 20 
percent for the veteran's status post C5 laminectomy and C5-
C6 fusion have not been met or approximated for the entire 
appeal period.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§  3.102, 3.159, 4.1-4.14, 4.71a, 
Diagnostic Code 5243 (2007).  

2.  The disability picture presented by the veteran's 
service-connected status post C5 laminectomy and C5-C6 fusion 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16 
(2007).

3.  The criteria for an evaluation higher than 10 percent for 
the veteran's service-connected right upper extremity 
radiculopathy have not been met or approximated for the 
entire appeal period.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1-
4.14, 4.124a, Diagnostic Code 8599-8515 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in March 2005, the RO advised the 
veteran that he may submit evidence showing that his service-
connected cervical spine disability and right upper extremity 
disability have increased in severity, described the types of 
evidence that would support his claims, and specifically 
asked the veteran to submit any evidence in his possession 
that pertained to his claims.  The RO also advised the 
veteran of what evidence VA was responsible for obtaining and 
would make reasonable efforts to obtain on the veteran's 
behalf.  Moreover, the RO advised the veteran regarding what 
the evidence must show to support a claim for an extra-
schedular evaluation.  

While the Board notes that the March 2005 VCAA notice letter 
did not address the elements of effective date, such notice 
defect has been cured in this case.  Indeed, the veteran was 
advised regarding how VA determines effective dates in March 
2006 correspondence and provided with additional opportunity 
to submit evidence in support of his claims.  Thereafter, the 
veteran's claims were readjudicated in November 2006 and 
March 2007.  The veteran further submitted additional 
evidence in support of his claims accompanied by a waiver of 
his right to initial RO consideration in November 2007, as 
explained above.      

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).

In the present case, the Board notes that the veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the March 2005 VCAA notice letter 
and the March 2006 follow-up notice letter cited above.  
Cumulatively, the letters informed the veteran of the 
necessity of providing on his own or through VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disabilities and the effect that worsening 
has on the veteran's employment and daily life.  
Cumulatively, the letters also provided examples of the types 
of medical and lay evidence that the veteran could submit (or 
ask the Secretary to obtain) that were relevant to 
establishing entitlement to increased compensation.  
Furthermore, in the March 2006 letter, the RO informed the 
veteran that, should an increase in disability be found, a 
disability rating would be determined by applying relevant 
diagnostic code(s), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and, generally, daily life.   

While the applicable diagnostic code under which the veteran 
is rated contains specific criteria necessary for entitlement 
to a higher disability rating that may not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life, 
the lack of notice with respect to that element constitutes 
harmless error in this case.  The RO in the aforementioned 
VCAA notice letters asked the veteran to provide any and all 
relevant information and evidence with respect to his 
increased rating claims and evidence relevant to the claims 
has been obtained, as explained below.  The objective 
findings as shown by the evidence reveal that neither of the 
veteran's claimed disabilities more closely approximates the 
schedular criteria associated with a higher evaluation.  
Thus, the veteran is not entitled to a higher disability 
rating for his claimed disabilities on a schedular basis as a 
matter of law.  Additionally, the March 2006 Statement of the 
Case (SOC) and the November 2006 Supplemental Statement of 
the Case (SSOCs) include the rating criteria relevant to the 
veteran's increased rating claims and neither the veteran nor 
his representative asserts any lack of notice with respect 
such criteria.  Thus, the veteran could also reasonably be 
expected to understand what type of evidence he needed to 
submit to substantiate his increased rating claims from the 
correspondence that has been issued during the course of this 
appeal.    

The Board further notes that the RO provided the veteran with 
a copy of the September 2005 rating decision, the March 2006 
Statement of the Case (SOC), and the Supplemental Statements 
of the Case (SSOCs) dated in November 2006 and March 2007, 
which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in July 2005 and October 
2006 and scheduled the veteran's November 2007 
videoconference Board hearing.  Although the Board observes 
that the veteran submitted multiple VA Forms 21-4142, 
Authorization and Consent to Release Information to the VA, 
dated in April 2005 for private medical facilities in which 
he received treatment for neck spasms, the veteran failed to 
provide dates of treatment in the forms.  Consequently, the 
RO sent a letter to the veteran in July 2005 advising the 
veteran that it could not use the release of information 
forms he sent and asked him again to complete and return the 
enclosed forms with date ranges for the treatment he received 
at the facilities.  The record reveals that the veteran did 
not resubmit the release forms.  Thus, no further attempt to 
obtain the private medical records is deemed necessary.  It 
is further observed that the veteran has submitted private 
medical evidence and statements from his former employer, a 
former potential employer, and his former girlfriend in 
support of his claims.  Earlier VA examination reports and VA 
treatment records are also included in the claims folder.    

The Board notes that the veteran asserted in a December 2005 
statement that his July 2005 VA medical examination was 
inadequate because the examiner told him that he was not 
entitled to 100 percent disability compensation for his 
service-connected disabilities before physically examining 
the veteran and was biased against the veteran in rendering 
his opinion regarding the severity of his condition.  The 
veteran also asserts that the objective findings noted in the 
July 2005 VA medical examination report did not accurately 
reflect the severity of the symptomatology related to his 
service-connected upper back and right arm disabilities as he 
had taken muscle relaxants and pain killers and was feeling 
"pretty well" that particular day.  The Board notes that 
the RO afforded the veteran with another VA medical 
examination in October 2006 and the veteran again wrote in 
November 2006 correspondence that the continued denial of his 
claims was based on incomplete medical information and "with 
no consideration on how this injury has affected [his] 
life."  While the October 2006 VA medical examination is 
noted to have been performed by the same physician that 
performed the earlier July 2005 examination, a review of the 
July 2005 and the October 2006 VA medical examination reports 
reveals no evidence of bias on the part of the examiner and 
the examination reports are deemed adequate for rating 
purposes.  

The record also reveals that the veteran has subsequently 
indicated at various times that he was scheduled for a 
medical examination of his claimed service-connected 
disabilities at the Brecksville VA medical center (VAMC) in 
November 2006; however, there is no indication in the record 
aside from the veteran's statement that such examination was 
ever scheduled or, in fact, took place.  Rather, the record 
reveals that the veteran was scheduled for an orthopedic 
examination on October 30, 2006 and failed to report for that 
examination.  A report of contact dated on October 31, 2006, 
reveals that the veteran notified VA that he did not appear 
for the examination the day before because he had neck 
problems and asked to be rescheduled.  A second December 2006 
report of contact notes that the veteran did not report for 
an examination scheduled in October or November 2006 at 
Brecksville because there was a conflict with the date and 
again asked to be rescheduled for a spine examination at the 
Brecksville VAMC.  The veteran was then afforded with another 
opportunity to report for a medical examination scheduled for 
March 2007, however, he also failed to report and has offered 
no explanation for such failure.  Thus, it appears that the 
veteran has failed to report for at least two medical 
examinations since the October 2006 VA medical examination 
and there is no indication that the veteran underwent any 
compensation and pension medical examination for his claimed 
disabilities during that period.  Thus, the Board finds that 
no remand is necessary on that basis.  The Board also finds 
that a remand for further examination of the veteran is not 
necessary in this case as the veteran has repeatedly failed 
to appear for scheduled examinations and the examination 
reports of record are deemed adequate, as explained above.  

The Board further observes that the veteran reported at the 
November 2007 Board hearing that he, approximately two months 
before, went to the VA emergency room because his neck locked 
up again, however, no VA treatment records for that period 
are included in the claims folder.  Nonetheless, a remand to 
obtain such records is not necessary in this case.  The 
veteran did not indicate that his cervical disability had 
further increased in severity at the November 2007 hearing 
and, in fact, the medical evidence of record shows that he 
periodically experiences such symptomatology associated with 
the disability.  The record also reveals that such 
symptomatology was already contemplated when he was assigned 
his current evaluation of 20 percent for the cervical spine 
disability in 2003.  Thus, such VA treatment record is not 
shown to be relevant to veteran's claim of increased 
disability.     
       
The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Schedular evaluation higher than 20 percent for Cervical 
Spine Disability

The veteran is currently assigned a 20 percent disability 
rating for his service-connected status post C5 laminectomy 
and C5-C6 fusion for intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The Board initially notes that the veteran has degenerative 
disc disease of the cervical spine and intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, the veteran does not contend and the evidence does 
not show that the veteran has required bed rest prescribed by 
a physician due to his cervical spine disability at any time 
relevant to the current appeal period.  Thus, a compensable 
evaluation is clearly not available for the veteran's 
cervical spine disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, and, consequently, evaluation under such rating 
schedule would not be to the veteran's advantage.  Therefore, 
the Board will proceed in evaluating whether the veteran is 
entitled to a higher disability evaluation under the general 
rating formula for spine disabilities.        

Under the General Rating Formula for Rating Diseases and 
Injuries of the Spine, a 20 percent rating is assigned for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

In order for the veteran to be entitled to the next higher 
rating of 30 percent under the General Rating Formula for 
Rating Diseases and Injuries of the Spine, the evidence must 
show that the veteran's cervical spine disability more 
closely approximates forward flexion of the cervical spine 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  The medical evidence of record, however, does not 
depict such a disability picture.  Indeed, the veteran was 
able to forward flex to 50 degrees (with pain from 20 to 50 
degrees) at the October 2006 VA medical examination and 
demonstrated a full range of motion of the cervical spine on 
forward flexion without pain at the earlier July 2005 VA 
examination.  The examination reports also reveal that the 
veteran does not demonstrate ankylosis of the cervical spine.  
While the August 2006 treatment record from the veteran's 
private physician, R.B.C., M.D., references the veteran's 
restricted range of motion with respect to his neck, no range 
of motion findings are reported and Dr. R.B.C. did not 
indicate the presence of ankylosis of the cervical spine.  
There is no other competent medical evidence of record 
showing that the veteran's cervical spine disability is 
manifested by forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine for any time relevant to the appeal period.  Thus, the 
Board finds that an increased schedular evaluation is not 
warranted under the General Rating Formula for Rating 
Diseases and Injuries of the Spine.  

While the Board has considered factors such as weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement, there are no objective 
medical findings that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors resulted in the veteran's cervical spine 
resulting in additional functional limitation to the extent 
required for an increased rating at any time relevant to the 
current appeal period.  Indeed, any such factors were 
considered by the VA medical examiner at both examinations 
and have already been contemplated in the currently assigned 
20 percent disability evaluation.  

Although the veteran's former girlfriend wrote in a April 
2005 statement that she lived with the veteran and witnessed 
him experience extreme difficulty sleeping because of neck 
pain (as well as headaches) and take narcotic pain killers to 
relieve the pain, her statement is not considered competent 
medical evidence and does not contain the objective findings 
necessary to support a finding of an increased rating.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a schedular rating higher than 20 percent for the 
veteran's service-connected cervical spine disability.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  As the preponderance 
of the evidence is against the veteran's claim, however, that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Extraschedular Consideration - Cervical Spine Disability

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that 
remand rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  The Court has also stated that when the 
Board has purported to grant an extraschedular rating, the 
claim must then be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.

In the present appeal, the veteran essentially contends that 
he has been prescribed pain killers to treat symptoms related 
to his service-connected cervical spine disability (e.g., 
neck pain); however, daily use of such medication restricts 
his driving privileges and, consequently, limits his ability 
to work.  He also asserts that the pain and limited range of 
motion associated with his cervical spine disability 
adversely affect his employability.  Although he has reported 
that he was able to obtain part-time employment as an adjunct 
professor at a college due to his having a MBA, he maintains 
that he has lost jobs and job opportunities as a result of 
his cervical spine disability and is currently living below 
the poverty level.  

The veteran has submitted private medical evidence in support 
of his claim.  Private medical correspondence dated in April 
2005 notes that the veteran's medications had to be increased 
because his medical condition showed no improvement and the 
VA examining physician wrote in the October 2006 examination 
report that the veteran may have pain magnification due to 
narcotic use.  In addition, an August 2006 private treatment 
evaluation report by Dr. R.B.C. lists "degenerative disk 
disease neck" as a disabling condition (the other disabling 
condition noted was the veteran's service-connected 
headaches).  Dr. R.B.C. also wrote that the veteran 
complained of neck and headache pain with difficulty with 
range of motion of the neck and that the veteran's near 
fusion of his neck with restricted range of motion was a 
complication or factor delaying recovery.  Dr. R.B.C. further 
noted that the veteran's conditions prevented him from 
working permanently and that the veteran could not perform 
his duty as an officer as he was at risk to himself and those 
he served if he continued in employment.  

The veteran also submitted correspondence in April 2005 from 
his former employer for whom he worked from August 2004 to 
October 2004.  The veteran's former employer noted that the 
veteran resigned for health reasons pertaining to an injury 
he suffered while on active duty and a subsequent surgery and 
explained that the veteran required pain medication which 
made it impossible for him to drive long distances which was 
a requirement of the job.  The veteran additionally submitted 
March 2001 correspondence from a former potential employer 
noting that the veteran was disqualified from the management 
trainee program based upon a review of his pre-placement 
physical examination.  While this evidence is clearly outside 
of the time period relevant to the current appeal, it may be 
considered in relation to the history of the veteran's 
cervical spine disability.  38 C.F.R. § 4.1 (2007).      

Based on the foregoing evidence, the Board finds that this 
case presents an exceptional and unusual disability picture 
with such related factor as marked interference with 
employment so as to render impractical the application of the 
regular schedular standards and warrants a referral for 
appropriate extraschedular review.




Evaluation higher than 10 percent for Right Upper Extremity 
Radiculopathy

The veteran is also in receipt of a separate 10 percent 
disability rating for right upper extremity radiculopathy for 
mild incomplete paralysis of the median nerve, which is 
associated with his service-connected cervical spine 
disability.  38 C.F.R. § 4.124a, Diagnostic Code 8599-8515 
(2007).  The veteran is right hand dominant.

In order for the veteran to receive the next higher 30 
percent under Diagnostic Code 8515, his right upper extremity 
radiculopathy should be manifested by moderate incomplete 
paralysis of the median nerve.  However, the medical evidence 
does not show that the veteran's radiculopathy more closely 
approximates the criteria commensurate with a 30 percent 
rating.  At the July 2005 VA medical examination, the 
examiner concluded that the veteran no longer had radicular 
symptoms or signs based on his physical examination of the 
veteran and review of the claims folder.  At the October 2006 
VA medical examination, the examiner again noted that the 
veteran's neurological examination was normal and there was 
no sign of radiculopathy.  While the veteran's private 
physician, Dr. R.B.C., noted that the veteran was never able 
to carry, push, or pull weight over 21 pounds in his August 
2006 evaluation report, he did not indicate that such 
restrictions were specifically due to radicular symptoms 
associated with the veteran's cervical spine disability.  
Furthermore, there are no objective findings in Dr. R.B.C.'s 
August 2006 evaluation report or any other medical evidence 
to indicate that the veteran's radicular symptoms more 
closely approximate the criteria associated with moderate 
incomplete paralysis of the median nerve at any time relevant 
to the current appeal period.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 10 percent for the 
veteran's right upper extremity radiculopathy for the entire 
appeal period. 

To the extent that the veteran's service-connected right 
upper extremity radiculopathy, alone, has adversely affected 
the veteran's employability, such has been contemplated in 
the assignment of the current 10 percent schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Indeed, the 
objective medical evidence suggests that the veteran no 
longer shows signs of radiculopathy of the right upper 
extremity.  For the foregoing reasons, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

As the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating, the 
benefit of the doubt doctrine is not applicable in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to a schedular evaluation higher than 20 
percent for service-connected status post C5 laminectomy and 
C5-C6 fusion is denied for the entire appeal period.  

2.  The veteran's service-connected status post C5 
laminectomy and C5-C6 fusion warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating, and the appeal is granted to this 
extent.

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected right upper extremity radiculopathy is 
denied for the entire appeal period.


REMAND

For reasons explained above, the Board finds that the 
veteran's service-connected cervical spine disability should 
be referred for extraschedular rating consideration.


Accordingly, the case is REMANDED for the following actions:

1. After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating for 
the veteran's service-connected cervical 
spine disability, pursuant to the 
provisions of 38 C.F.R. § 3.321(b) and/or 
38 C.F.R. § 4.16(b).  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service.

2.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


